Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a wireless power transfer system comprising an active alignment display.
II. Claims 10-14, drawn to a wireless power receiver with a still image display
III. Claim 15, drawn to a wireless power transmitter with an alignment image on its housing.
The inventions are independent or distinct, each from the other because:
Inventions I and II, Inventions I and III and Inventions II and III are each related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. 	In the instant case:
Invention I has separate utility (from Invention II) such as displaying an image that corresponds to the portion of the transmitter that the receiver is covering.  As shown in figure 6, as the receiver moves across the transmitter, the display acts as a “window” so the user can see what is underneath the receiver.  
Invention I has separate utility (from Invention III) such as displaying an image.  Invention III is directed to the transmitter only.  The language regarding what the image could be used for are intended use limitations.  A transmitter with an image on its housing can be used with any receiver (one without a display).
Invention II has separate utility (from Invention III) such as displaying an image.  Invention III is directed to the transmitter only.  The language regarding what the image could be used for are intended use limitations.  A transmitter with an image on its housing can be used with any receiver (one without a display).
See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I and II are directed to different strategies for using a display.  Invention I requires an active display to constantly update by showing what is underneath the receiver.  In this manner, the display acts as a window.  Invention II requires the display to be of a “still image” that does not change with movement.  As shown in figure 12, this would require the user to match up the pattern shown on the receiver with the portions of the pattern that are visible from the (partially covered) transmitter.  Invention II also includes the receiver being able to send start/stop commands to the transmitter.  This functionality is not required in Invention I.
Invention III recites one portion of Invention I (and no portion of Invention II –claim 13 is directed to the receiver sending the commands – the transmitter is not distinctly claimed).  The presence of a transmitter with an image on it can be used in any wireless power transfer system.  The Invention III transmitter is not required to be used with a receiver that includes a display or any type of alignment functionality. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The Applicants are requested to address the following with any reply.  The Applicants are requested to review the entire document for proper grammar.
Claims 10 and 15 each recite “wherein when the first image and the second image are positioned”.  This underlined should recite “aligned”.  
Figure 5B, the Y axis is labeled “power of power reception device”.  “power of power” appears to be an error.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836